Order filed, September 17, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00675-CV
                                    ____________

                        IN THE MATTER OF J.W., Appellant


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-01177J


                                         ORDER

       The reporter’s record in this case was due July 23, 2012, 2012. See Tex. R. App.
P. 35.1. On August 16, 2012, this court ordered the court reporter to file the record
within 30 days. On September 14, 2012, Jill Bartek filed a motion for extension of time
to file the record. The court GRANTS the motion and issues the following order.

       We order Jill Bartek, the official court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Jill
Bartek does not timely file the record as ordered, we will issue an order directing the
trial court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM